Dismissed and Memorandum Opinion filed October 23, 2003








Dismissed and Memorandum Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00757-CV
____________
 
AMERICAN RESOURCES, INC.,
Appellant
 
V.
 
LAW
ENGINEERING AND ENVIRONMENTAL SERVICES, INC.,
LAW ENGINEERING, INC., LAW COMPANIES
GROUP, INC., ENSITE, INC., SWH MANAGEMENT, HINGES INTERESTS LIMITED PARTNERSHIP
and JOHN MOOZ, Appellees
 

 
On Appeal from the 129th
District Court
Harris County, Texas
Trial Court Cause No.
96-28330-B
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed June 26, 2002.  This Court ordered the parties to
mediation.  Pursuant to this Court=s order, the parties participated in
mediation and a partial settlement was reached. 
The parties asked that the case be abated so that settlement
negotiations could continue.  Accordingly,
this Court abated the appeal.




On October 9, 2003, appellant filed a motion to dismiss the
appeal because its dispute with all appellees has
been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 23, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.